Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-25 are pending.
Claims 1-9, 11, 16, and 19-25 are non-elected.

Election/Restrictions
Applicant’s election without traverse of Group X (claims 10, 12-15, 17, and 18) in the reply filed on 15 July 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second image planes having a distance between them of up to 15 µm (claim 10, |FS|≤15µm, where FS is a distance on the optical axis between the first image plane and the second image plane) must be shown or the feature canceled from the claim. At present, the figures support the case where |FS|=0, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 15, the examiner suggests that “and second image plane” be changed to “and the second image plane”.  

In lines 30-34, the examiner suggests that the following be removed since it defines variables that are not claimed: “HOI is a maximum height for image formation perpendicular to the optical axis on the first image plane; HOS is a distance between the object-side surface of the first lens and the first image plane on the optical axis; InTL is a distance from the object-side surface of the first lens to the image-side surface of the seventh lens on the optical axis;”
Appropriate correction is required.

Claims 12-15 and 17-18 are objected to because they inherit the deficiencies of claim 10 through their dependencies.

Claim 13 is objected to because of the following informalities:
In line 3, the examiner suggests that “TP1 is greater than one of the TP2” be changed to “TP1 is greater than one of TP2”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-15, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the second to sixth embodiments, does not reasonably provide enablement for the claimed ranges for f/HEP, HAF, |FS|, and EIN/ETL in claim 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, while the values of f/HEP, HAF, |FS|, and EIN/ETL of embodiments 2-6 are within the claimed ranges, the claimed ranges are significantly larger than is supported by the embodiments.
The following table shows the differences between the claimed ranges and the ranges commensurate with embodiments 2-6.
Claimed Ranges
Ranges Commensurate with Embodiments 2-6
1.0≤f/HEP≤10.0
1.6≤f/HEP≤2.8
0 deg<HAF≤40 deg
14.9 deg≤HAF≤35.0 deg
|FS|≤15µm
3µm≤|FS|≤10µm
0.2≤EIN/ETL<1
0.729≤EIN/ETL≤0.833


Claims 12-15 and 17-18 inherit the deficiencies of claim 10 through their dependencies.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the following limitations lack sufficient antecedent basis in the claims:
“the visible light spectrum”, line 10
“the through-focus modulation transfer rate”, lines 11-12
“the first spatial frequency”, line 12
“the infrared light spectrum”, lines 14-15
“the through-focus modulation transfer rate”, lines 15-16
“the first spatial frequency”, line 16

Additionally, in lines 12-13, the limitation “has a maximum value at the first image plane” and, in lines 16-17, the limitation “has a maximum value at the second image plane” are indefinite because it is not clear how the maximum value is to be interpreted, such as whether the MTF of the visible light and the MTF of the infrared light has an MTF that decreases as the The examiner suggests that the limitations be changed to “has a maximum value in a central portion of a field of view at the first image plane” and “has a maximum value in a central portion of a field of view at the second image plane”.

Regarding claims 12-15 and 17-18¸ the claims inherit the deficiencies of claim 10 through their dependencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12, and 18 are directed to an invention not patentably distinct from claims 1, 3, 9, 11, and 16 of commonly assigned U.S. Patent No. 10,473,896. Specifically, although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 10¸ U.S. 10,473,896 claims an optical image capturing system (see claim 1, Col. 49, line 7), in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power (see claim 1, Col. 49, line 10); 
a second lens having refractive power (see claim 1, Col. 49, line 11);
 a third lens having refractive power (see claim 1, Col. 49, line 12);
 a fourth lens having refractive power (see claim 1, Col. 49, line 13); 
a fifth lens having refractive power (see claim 1, Col. 49, line 14);
a sixth lens having refractive power (see claim 1, Col. 49, line 15);
a seventh lens having refractive power (see claim 1, Col. 49, line 16); 
a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the first image plane (see claim 1, Col. 49, lines 17-21); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the second image plane (see claim 1, Col. 49, line 22-27); 
wherein the optical image capturing system consists of the seven lenses with refractive power (see claim 1, Col. 49, lines 28-29); at least one lens among the first lens to the seventh lens is made of plastic (see claim 1, Col. 49, lines 30-31); at least one lens among the first lens to the seventh lens has positive refractive power (see claim 1, Col. 49, lines 31-32); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, 
1.0≤f/HEP≤10.0 (see claim 1, Col. 49, line 49);
0 deg<HAF≤40 deg (see claim 1, Col. 49, line 50, where 0 deg<HAF≤150 deg, which includes the claimed range);
|FS|≤15µm (see claim 1, Col. 49, line 53, where |FS|≤60 µm, which includes the claimed range); and
0.2≤EIN/ETL<1 (see claim 3, Col. 50, line 20);
where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image plane and the second image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of 1/2 HEP on the object-side surface of the first lens and the first image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of 1/2 HEP on the object-side surface of the first lens and a coordinate point at a height of 1/2 HEP on the image-side surface of the seventh lens (see claims 1 and 3 for the definitions of the claimed variables).

Regarding claim 10¸ U.S. 10,473,896 also claims an optical image capturing system (see claim 9, Col. 50, line 56), in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power (see claim 9, Col. 50, line 59); 

 a third lens having refractive power (see claim 9, Col. 50, line 61);
 a fourth lens having refractive power (see claim 9, Col. 50, line 62); 
a fifth lens having refractive power (see claim 9, Col. 50, line 63);
a sixth lens having refractive power (see claim 9, Col. 50, line 64);
a seventh lens having refractive power (see claim 9, Col. 50, line 65); 
a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the first image plane (see claim 9, Col. 50, line 66 through Col. 51, line 4); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the second image plane (see claim 9, Col. 51, lines 5-12); 
wherein the optical image capturing system consists of the seven lenses with refractive power (see claim 9, Col. 51, lines 13-14); at least one lens among the first lens to the seventh lens is made of plastic (see claim 9, Col. 51, lines 14-16); at least one lens among the first lens to the seventh lens has positive refractive power (see claim 9, Col. 51, lines 16-17); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (see claim 9, Col. 51, lines 19-22); wherein the optical image capturing system satisfies:
1.0≤f/HEP≤10.0 (see claim 9, Col. 51, line 36);

|FS|≤15µm (see claim 9, Col. 51, line 40, where |FS|≤60 µm, which includes the claimed range); and
0.2≤EIN/ETL<1 (see claim 9, Col. 51, line 42);
where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image plane and the second image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of 1/2 HEP on the object-side surface of the first lens and the first image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of 1/2 HEP on the object-side surface of the first lens and a coordinate point at a height of 1/2 HEP on the image-side surface of the seventh lens (see claim 9 for the definitions of the claimed variables).

Regarding claim 12, U.S. 10,473,896 claims all of the limitations of claim 10.
U.S. 10,473,896 also claims that each two neighboring lenses among the first to the seventh lenses are separated by air (see claim 11).

Regarding claim 18, U.S. 10,473,896 claims all of the limitations of claim 10.
.

Claims 10, 12, and 18 are directed to an invention not patentably distinct from claims 9, 11, and 15 of commonly assigned U.S. Patent No. 10,502,933. Specifically, although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 10¸ U.S. 10,502,933 claims an optical image capturing system (see claim 9, Col. 58, line 19), in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power (see claim 9, Col. 58, line 22); 
a second lens having refractive power (see claim 9, Col. 58, line 23);
 a third lens having refractive power (see claim 9, Col. 58, line 24);
 a fourth lens having refractive power (see claim 9, Col. 58, line 25); 
a fifth lens having refractive power (see claim 9, Col. 58, line 26);
a sixth lens having refractive power (see claim 9, Col. 58, line 27);
a seventh lens having refractive power (see claim 9, Col. 58, line 28); 
a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the first image plane (see claim 9, Col. 58, lines 29-34); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical 
wherein the optical image capturing system consists of the seven lenses with refractive power (see claim 9, Col. 58, lines 42-43); at least one lens among the first lens to the seventh lens has positive refractive power (see claim 9, Col. 58, lines 43-44); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (see claim 9, Col. 58, lines 46-49); wherein the optical image capturing system satisfies:
1.0≤f/HEP≤10.0 (see claim 9, Col. 58, line 57);
0 deg<HAF≤40 deg (see claim 9, Col. 58, line 59, where 0 deg<HAF≤150 deg, which includes the claimed range);
|FS|≤15µm (see claim 9, Col. 58, line 63, where |FS|≤60 µm, which includes the claimed range); and
0.2≤EIN/ETL<1 (see claim 9, Col. 58, line 65);
where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image plane and the second image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of 1/2 HEP on the object-side surface of the first lens and the first image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of 1/2 HEP on the object-side surface of the first lens and a coordinate point at a 
U.S. 10,502,933 does not specifically claim that at least one lens among the first lens to the seventh lens is made of plastic.
However, Official Notice is taken that plastic lenses are old and well-known in the art for being used in optical systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one lens among the first lens to the seventh lens be made of plastic for the purpose of using a known material that allows for the molding of standard lens shapes since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 12, U.S. 10,502,933 claims all of the limitations of claim 10.
U.S. 10,502,933 also claims that each two neighboring lenses among the first to the seventh lenses are separated by air (see claim 11).

Regarding claim 18, U.S. 10,502,933 claims all of the limitations of claim 10.
U.S. 10,502,933 also claims that at least one lens among the first lens to the seventh lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm (see claim 15).

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent Nos. 10,473,896 and 10,502,933, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 10,473,896) (hereafter Chang’896).
Regarding claim 10, Chang’896 discloses an optical image capturing system (see claim 9, Col. 50, line 56), in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power (see claim 9, Col. 50, line 59); 
a second lens having refractive power (see claim 9, Col. 50, line 60);
 a third lens having refractive power (see claim 9, Col. 50, line 61);
 a fourth lens having refractive power (see claim 9, Col. 50, line 62); 

a sixth lens having refractive power (see claim 9, Col. 50, line 64);
a seventh lens having refractive power (see claim 9, Col. 50, line 65); 
a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the first image plane (see claim 9, Col. 50, line 66 through Col. 51, line 4); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the second image plane (see claim 9, Col. 51, lines 5-12); 
wherein the optical image capturing system consists of the seven lenses with refractive power (see claim 9, Col. 51, lines 13-14); at least one lens among the first lens to the seventh lens is made of plastic (see claim 9, Col. 51, lines 14-16); at least one lens among the first lens to the seventh lens has positive refractive power (see claim 9, Col. 51, lines 16-17); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (see claim 9, Col. 51, lines 19-22); wherein the optical image capturing system satisfies:
1.0≤f/HEP≤10.0 (see claim 9, Col. 51, line 36);
0 deg<HAF≤40 deg (see claim 9, Col. 51, line 37, where 0 deg<HAF≤150 deg, which includes the claimed range);
|FS|≤15µm (see claim 9, Col. 51, line 40, where |FS|≤60 µm, which includes the claimed range); and

where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image plane and the second image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of 1/2 HEP on the object-side surface of the first lens and the first image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of 1/2 HEP on the object-side surface of the first lens and a coordinate point at a height of 1/2 HEP on the image-side surface of the seventh lens (see claim 9 for the definitions of the claimed variables).

Regarding claim 12, Chang’896 discloses all of the limitations of claim 10.
Chang’896 also discloses that each two neighboring lenses among the first to the seventh lenses are separated by air (see claim 11).

Regarding claim 18, Chang’896 discloses all of the limitations of claim 10.
Chang’896 also discloses that at least one lens among the first lens to the seventh lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm (see claim 16).

Claims 10, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 10,502,933) (hereafter Chang’933).
Regarding claim 10¸ Chang’933 discloses an optical image capturing system (see claim 9, Col. 58, line 19), in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power (see claim 9, Col. 58, line 22); 
a second lens having refractive power (see claim 9, Col. 58, line 23);
 a third lens having refractive power (see claim 9, Col. 58, line 24);
 a fourth lens having refractive power (see claim 9, Col. 58, line 25); 
a fifth lens having refractive power (see claim 9, Col. 58, line 26);
a sixth lens having refractive power (see claim 9, Col. 58, line 27);
a seventh lens having refractive power (see claim 9, Col. 58, line 28); 
a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the first image plane (see claim 9, Col. 58, lines 29-34); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the second image plane (see claim 9, Col. 58, lines 35-41); 
wherein the optical image capturing system consists of the seven lenses with refractive power (see claim 9, Col. 58, lines 42-43); at least one lens among the first lens to the seventh lens is made of plastic (see at least Col. 16, lines 16-17); at least one lens among the first lens to the seventh lens has positive refractive power (see claim 9, Col. 58, lines 43-44); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, 
1.0≤f/HEP≤10.0 (see claim 9, Col. 58, line 57);
0 deg<HAF≤40 deg (see claim 9, Col. 58, line 59, where 0 deg<HAF≤150 deg, which includes the claimed range);
|FS|≤15µm (see claim 9, Col. 58, line 63, where |FS|≤60 µm, which includes the claimed range); and
0.2≤EIN/ETL<1 (see claim 9, Col. 58, line 65);
where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image plane and the second image plane; ETL is a distance in parallel with the optical axis between a coordinate point at a height of 1/2 HEP on the object-side surface of the first lens and the first image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of 1/2 HEP on the object-side surface of the first lens and a coordinate point at a height of 1/2 HEP on the image-side surface of the seventh lens (see claim 9 for the definitions of the claimed variables).

Regarding claim 12, Chang’933 discloses all of the limitations of claim 10.
Chang’933 also discloses that each two neighboring lenses among the first to the seventh lenses are separated by air (see claim 11).

Regarding claim 18, Chang’933 discloses all of the limitations of claim 10.
Chang’933 also discloses that at least one lens among the first lens to the seventh lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500 nm (see claim 15).

Claims 10, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tang et al. (US 2017/0082835) (hereafter Tang).
Regarding claim 10, Tang discloses an optical image capturing system (see at least Fig. 3A, which illustrates the third embodiment. Fig. 3A is annotated below), in order along an optical axis from an object side to an image side, comprising: 
a first lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 310 is the first lens); 
a second lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 320 is the second lens);
 a third lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 330 is the third lens);
 a fourth lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 340 is the fourth lens); 
a fifth lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 350 is the fifth lens);
a sixth lens having refractive power (see at least Fig. 3A and paragraph [0192], where lens 360 is the sixth lens);

a first image plane, which is an image plane specifically for the visible light spectrum, and the first image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the first image plane (see at least Figs. 3A and 3D and paragraphs [0030]-[0031], [0192], and the table following paragraph [0205], where the image plane 390 is for the visible spectrum and the MTF of the visible image has a maximum at the central portion of the first image plane since MTFE0=0.9); and a second image plane, which is an image plane specifically for the infrared light spectrum, and the second image plane is located at the optical axis; the through-focus modulation transfer rate (value of MTF) at the first spatial frequency has a maximum value at the second image plane (see at least Figs. 3A and 3D and paragraphs [0030]-[0031], [0192], and the table following paragraph [0205], where the image plane 390 is the same for the infrared as it is for the visible spectrum and the MTF of the infrared image has a maximum at the central portion of the second image plane since MTFI0=0.85); 
wherein the optical image capturing system consists of the seven lenses with refractive power (see at least Fig. 3A and paragraph [0192], where the optical system only has seven lenses); at least one lens among the first lens to the seventh lens is made of plastic (see at least paragraph [0193], where at least the first lens is made of plastic); at least one lens among the first lens to the seventh lens has positive refractive power (see at least paragraph [0193], where at least the first lens has positive refractive power); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, 
1.0≤f/HEP≤10.0 (see at least Table 5, where f/HEP=2.0);
0 deg<HAF≤40 deg (see at least Table 5, where HAF=38 deg);
|FS|≤15µm (see at least Fig. 3A and paragraphs [0031] and [0192], where the visible and infrared spectrums are imaged to the same image plane, thus |FS|=0, which is less than 15µm); and
0.2≤EIN/ETL<1 (see at least the table following paragraph [0205], where EIN/ETL=0.854);

    PNG
    media_image1.png
    686
    822
    media_image1.png
    Greyscale
where f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum view angle of the optical image capturing system; FS is a distance on the optical axis between the first image 

Regarding claim 12, Tang discloses all of the limitations of claim 10.
Tang also discloses that each two neighboring lenses among the first to the seventh lenses are separated by air (see at least Fig. 3A and Table 5, where each lens is separated by air).

Regarding claim 13, Tang discloses all of the limitations of claim 10.
Tang also discloses that the optical image capturing system further satisfies: TP1 is greater than one of TP2, TP3, TP4, TP5, TP6, and TP7; where TP1, TP2, TP3, TP4, TP5, TP6, and TP7 are respectively a central thickness on the optical axis of the first lens to the seventh lens (see at least Table 5, where TP1=1.336, which is greater than TP2=0.544).

Regarding claim 15, Tang discloses all of the limitations of claim 10.
Tang also discloses that the object-side surface of the sixth lens is convex on the optical axis (see at least Fig. 3A and Table 5, where the object-side surface of the sixth lens has a convex shape with a radius of curvature of 6.15).

Regarding claim 17, Tang discloses all of the limitations of claim 10.
Tang also discloses that at least one surface of each of at least three lenses among the first lens to the seventh lens has at least an inflection point thereon (see at least Fig. 3A and paragraphs [0194], [0198], and [0199], where the second, sixth, and seventh lenses each have at last one surface with at least one inflection point thereon).

Regarding claim 18, Tang discloses all of the limitations of claim 10.
Tang also discloses that at least one lens among the first lens to the seventh lens is a light filter, which is capable of filtering out light of wavelengths shorter than 500nm (see at least paragraph [0111]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2017/0082835) (hereafter Tang).
Regarding claim 14, Tang discloses all of the limitations of claim 10.
The third embodiment of Tang does not disclose that the image-side surface of the first lens is convex on the optical axis.

1.0≤f/HEP≤10.0 (see at least Table 15, where f/HEP=1.2);
HAF=42.5 deg (see at least Table 15, where 42.5 deg is close to the claimed range of 0 deg≤HAF≤40 deg);
|FS|≤15µm (see at least Fig. 8A and paragraphs [0031] and [0270], where the visible and infrared spectrums are imaged to the same image plane, thus |FS|=0, which is less than 15µm); and
0.2≤EIN/ETL<1 (see at least the table following paragraph [0283], where EIN/ETL=0.946).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang (third embodiment) to include the further teachings of Tang (eighth embodiment) so that the image-side surface of the first lens is convex on the optical axis for the purpose of being obvious to try one of three possibilities for the shape of the image-side surface of the first lens, such as concave (third embodiment), planar, or convex (eighth embodiment) in order to obtain predictable results such as an operable image capturing system with optimized optical characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patent application documents also disclose seven lens optical systems that meet many of the claimed inequalities.
US 2017/0090158 to Tang et al.
US 2017/0131521 to Tang et al.
US 2017/0139186 to Tang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ADAM W BOOHER/             Examiner, Art Unit 2872